                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

WILLIAM SCOTT DAVIS , JR.,             )
                                       )
                         Plaintiff,    )
                                       )
V.                                     )      No. 5:08-CV-176-BO

                                       )
TOWN OF CARY, NC, et al. ,             )
                         Defendants.   )

WILLIAM SCOTT DAVIS, JR. ,             )
                                       )
                         Plaintiff,    )
                                       )
V.                                     )       No. 5:11-CV-31-BO

                                       )
SCOTT L. WILKINSON,                    )
                         Defendant.    )

STATE OF NORTH CAROLINA                )
                                       )
                         Plaintiff,    )
                                       )
V.                                     )       No. 5:14-CV-46-BO

                                       )
WILLIAM SCOTT DAVIS , JR.              )
                       Defendant.      )

WAKE COUNTY NC HUMAN                   )
SERVICES,                              )
                                       )
                         Plaintiff,    )
                                       )
V.                                     )       No . 5:14-CV-47-BO

                                       )
WILLIAM SCOTT DAVIS , JR.,             )
                       Defendant.      )




        Case 5:08-cv-00176-BO Document 89 Filed 10/21/20 Page 1 of 3
WAKE COUNTY HUMAN SERVICES,                  )
                                             )
                              Plaintiff,     )
                                             )
V.                                           )              No . 5:12-CV-413-BO

                                             )
WILLIAM SCOTT DA VIS , JR. ,                 )
                        Defendant.           )




                                             ORDER

       This matter is before the Court on motions by William Scott Davis Jr. , pro se, filed

pursuant to Rule 60 of the Federal Rules of Civil Procedure. Davis seeks to set aside and vacate

all orders and judgments entered in the above-captioned cases. Davis contends that (1) the

respondents fraudulently concealed a conspiracy of the Wake County District Attorney' s Office,

(2) that a state criminal proceeding against Davis involved illegal searches and seizures, (3) that

there was a conspiracy to illegally manufacture and fraudulentl y fabricate criminal domestic

violence malicious prosecution evidence, (4) that the respondent fraudulently concealed

malicious use and abuse of process, (5) that respondents fraudulently concealed that state

attorneys conspired to illegally manufacture and fraudulently fabricate evidence, and (6) that the

UNC School of Medicine Department of Psychiatry via sham, ruse, and farce illegally conducted

an unauthorized forensic evaluation.

       These cases have each been dismissed, judgment has been entered, appeals have been

taken, and mandates have issued. Davis ' current motion, which is at best difficult to decipher,

does not appear to provide the Court with any basis upon which to reopen these matters or

provide Davis with any relief from judgment. Moreover, a pre-filing injunction has been entered

against Davis. See Davis v. Mitchell, 5:12-CV-493-F (E.D.N .C . March 3, 2014). Insofar as Davis




                                                 2
          Case 5:08-cv-00176-BO Document 89 Filed 10/21/20 Page 2 of 3
is attempting to use the instant motion in these closed cases as a method by which to avoid the

pre-filing injunction, 1 the Court will not sanction such action.

       Accordingly, the Rule 60 motion to set aside and vacate all orders and judgments is

DENIED in each of the above-captioned cases.



SO ORDERED, this±[ day of October, 2020.




                                                ERRENCE W. BOYLE
                                               CHIEF UNITED STATES DISTRI




' A pre-filing injunction has also been issued against Mr. Davis in the Fourth Circuit Court of
Appeals, Davis v. Town of Cary North Carolina, No. 16-1377, 2017 WL 1403166 (4th Cir. Apr.
19, 2017), and the Eastern District of Virginia, Davis v. Jawaorski, No. 4: 13-CV-63 (E.D. Va.
Nov. 14, 2013).


                                                   3
          Case 5:08-cv-00176-BO Document 89 Filed 10/21/20 Page 3 of 3
